                                         Case 4:19-cv-00255-HSG Document 102 Filed 11/25/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NAVIGATORS SPECIALTY                               Case No. 19-cv-00255-HSG
                                         INSURANCE COMPANY,
                                   8                                                        ORDER GRANTING MOTIONS TO
                                                        Plaintiff,                          SEAL
                                   9
                                                 v.                                         Re: Dkt. Nos. 57, 85, 90
                                  10
                                         DEPOMED, INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are the parties’ administrative motions to file under seal

                                  14   documents filed in connection with Plaintiff Navigator Specialty Insurance Company’s opposition

                                  15   to Defendant Depomed, Inc.’s motion for partial judgment on the pleadings, as well as the parties’

                                  16   respective motions for summary judgment. Dkt. Nos. 57, 85, 90. For the reasons detailed below,

                                  17   the Court GRANTS the administrative motions to seal.

                                  18     I.   LEGAL STANDARD

                                  19          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  20   with documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting

                                  21   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard

                                  22   derives from the common law right ‘to inspect and copy public records and documents, including

                                  23   judicial records and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong

                                  24   presumption in favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations

                                  25   omitted). To overcome this strong presumption, the party seeking to seal a judicial record

                                  26   attached to a dispositive motion must “articulate compelling reasons supported by specific factual

                                  27   findings that outweigh the general history of access and the public policies favoring disclosure,

                                  28   such as the public interest in understanding the judicial process” and “significant public events.”
                                         Case 4:19-cv-00255-HSG Document 102 Filed 11/25/20 Page 2 of 4




                                   1   Id. at 1178–79 (quotations omitted). “In general, ‘compelling reasons’ sufficient to outweigh the

                                   2   public’s interest in disclosure and justify sealing court records exist when such ‘court files might

                                   3   have become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                   4   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                   5   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the

                                   6   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                   7   litigation will not, without more, compel the court to seal its records.” Id.

                                   8          The Court must “balance[] the competing interests of the public and the party who seeks to

                                   9   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                  10   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  11   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  12   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a
Northern District of California
 United States District Court




                                  13   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  14   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  15   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  16          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  17   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  18   tangentially related, to the underlying cause of action.” See Kamakana, 447 F.3d at 1179–80

                                  19   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  20   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  21   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  22   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  23   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  24    II.   DISCUSSION
                                  25          Because the parties seek to seal portions and documents which pertain to Plaintiff’s motion

                                  26   for partial judgment on the pleadings and the parties’ motions for summary judgment, the Court

                                  27   applies the compelling reasons standard.

                                  28          First, Plaintiff filed a motion to file under seal certain exhibits filed in opposition to the
                                                                                          2
                                          Case 4:19-cv-00255-HSG Document 102 Filed 11/25/20 Page 3 of 4




                                   1   motion for partial judgment on the pleadings and portions of the opposition brief and declaration

                                   2   that reference these exhibits. Dkt. No. 57. The parties also filed motions to file under seal certain

                                   3   exhibits filed in support of their motions for summary judgment, as well as portions of the brief

                                   4   and declarations that reference these exhibits. See Dkt. Nos. 85, 90. Defendant filed declarations

                                   5   in support of the motions to seal, explaining that the documents contain confidential

                                   6   communications to their insurers as well as subpoenas related to its defense in the underlying

                                   7   opioid litigation cases challenging Defendant’s sales and marketing of opioid products, which

                                   8   remain ongoing. See Dkt. Nos. 61, 86-1, 92. The Court finds that revealing the contents of these

                                   9   documents would prejudice Defendant’s defense in this pending or threatened litigation. See, e.g.,

                                  10   Montrose Chem. Corp. v. Superior Court, 25 Cal. App. 4th 902, 909–10 (Cal. 1994), as modified

                                  11   (June 30, 1994) (identifying several risks of prejudice, including that the insurer could “join forces

                                  12   with the plaintiffs in the underlying actions as a means to defeat coverage” and that the insured
Northern District of California
 United States District Court




                                  13   would then have “to fight a two-front war, doing battle with the plaintiffs in the third party

                                  14   litigation while at the same time devoting its money and its human resources to litigating coverage

                                  15   issues with its carriers”).

                                  16            Second, the parties seek to file under seal exhibits that they each filed in support of their

                                  17   respective motions for summary judgment, which contain confidential information relating to their

                                  18   business operations. See Dkt. Nos. 85, 90. The unredacted information contains information

                                  19   disclosing confidential investigation and evaluations of risk related to Defendant’s insurance

                                  20   policy and related negotiations, as well as sales and pricing information related to Defendant’s

                                  21   products. See, e.g., Dkt. Nos. 86-1, 88, 90-1. According to the parties, public disclosure of such

                                  22   information would cause severe harm to them, as competitors could use the information to their

                                  23   disadvantage. See id. The Court finds that these requests therefore fall within the class of

                                  24   materials that may be filed under seal and are narrowly tailored. See, e.g., Google Inc. v. Eolas

                                  25   Techs. Inc., No. 15-CV-05446-JST, 2016 WL 9243337, at *2 (N.D. Cal. Mar. 22, 2016) Linex

                                  26   Techs., Inc. v. Hewlett-Packard Co., No. C 13-159 CW, 2014 WL 6901744 (N.D. Cal. Dec. 8,

                                  27   2014); Agency Solutions.Com, LLC v. TriZetto Group, Inc., 819 F. Supp. 2d 1001, 1017 (E.D. Cal.

                                  28   2011).
                                                                                           3
                                         Case 4:19-cv-00255-HSG Document 102 Filed 11/25/20 Page 4 of 4




                                   1   III.   CONCLUSION

                                   2          The Court therefore GRANTS the parties’ administrative motions to file under seal.

                                   3   Pursuant to Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative

                                   4   motions are granted will remain under seal.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 11/25/2020

                                   7                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
